Citation Nr: 0940948	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for (1) fatigue, (2) 
headaches, (3) memory loss, (4) a depressive disorder (to 
include night sweats and sleep disturbance), (5) weight loss, 
(6) loss of sex drive, (7) cardiovascular disorder, (8) 
hypertension (HTN), (9) nasal infections, and (10) muscle 
pain, to include as due to an undiagnosed illness.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic diarrhea prior to August 9, 2005, and in 
excess of 30 percent on and after August 9, 2005.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran had active duty for training from February to 
June 1985 and served on active duty from January 1991 to May 
1991, with service in Southwest Asia during the Persian Gulf 
War from March 6, to April 3, 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In addition to chronic diarrhea, the Veteran is service-
connected for fibromyalgia, (claimed as joint pain).  A 20 
percent rating is in effect.  

This appeal was previously before the Board in May 2009, when 
it was remanded for additional development.  It has now been 
returned for further appellate review.

The issue of service connection for an acquired psychiatric 
disorder will be considered in the REMAND portion of this 
decision.  The issue will be remanded to the RO through the 
Appeals Management Center (AMC) in Washington, D. C.  
Appellant will be informed of any action that he needs to 
take.


FINDINGS OF FACT

1.  The Veteran served on active duty, in pertinent part, in 
Southwest Asia during the Persian Gulf War era.

2.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's currently 
diagnosed fatigue, headaches, memory loss, loss of sex drive, 
cardiovascular disorder, HTN, and muscle pain, are due to any 
incident or event in active service, to include as due to an 
undiagnosed illness attributable to the service in Southwest 
Asia during the Persian Gulf War era.  These conditions are 
also not due to a service-connected disorder, and a 
cardiovascular disorder and/or HTN were not diagnosed within 
one year after separation from service.  

3.  Nasal infections, diagnosed as episodic rhinitis, were 
first shown in service.  

4.  The competent and probative evidence of record does not 
show that the Veteran has a disability manifested by weight 
loss.

5.  For the period prior to August 8, 2005, the Veteran's 
gastrointestinal (GI) disorder, (chronic diarrhea), was 
evidenced by moderate symptoms, to include frequent episodes 
of bowel disturbance with abdominal distress.  

6.  Since August 9, 2005, the Veteran's GI disorder has been 
evidenced by severe symptoms, to include constant abdominal 
distress.  


CONCLUSIONS OF LAW

1.  Fatigue, headaches, memory loss, loss of sex drive, and 
muscle pain, are not a manifested sign or symptom of a 
disorder due to an undiagnosed illness, and current 
disabilities manifested by fatigue, muscle pain, memory loss, 
depressive disorder, or lack of sex drive/erectile 
dysfunction, were not incurred in or aggravated by service, 
nor are they secondary to a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.317 (2009).  

2.  A heart disorder and/or HTN are not a manifested sign or 
symptom of a disorder due to an undiagnosed illness, and 
current disabilities (episodic tachycardia and HTN) were not 
incurred in or aggravated by service, nor may these 
conditions (as chronic cardiovascular conditions), be 
presumed to have been incurred in or aggravated by active 
service, nor are they secondary to a service-connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
5102, 5103, 5103A, 5107 (Wet 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2009).  

3.  The criteria for entitlement to service connection for 
nasal infections, diagnosed as episodic rhinitis, have been 
met.  38 U.S.C.A. § 1110, 1131, 1117 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

4.  The criteria for entitlement to service connection for a 
claimed disability manifested by weight loss, to include as 
due to undiagnosed illness, are not met.  38 U.S.C.A. § 1110, 
1117 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).

5.  A rating in excess of 10 percent for the Veteran's 
gastrointestinal disorder (chronic diarrhea) for the period 
from January 9, 2001, through August 8, 2005, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7319 
(2009).

6.  A rating in excess of 30 percent for gastrointestinal 
disorder since August 9, 2009, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 3.321, 4.1, 
4.114, DC 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in May 2001, 
December 2006, and August 2007) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
December 2006 and August 2007.  

Service connection for fatigue, muscle pain, memory loss, or 
lack of sex drive/erectile dysfunction, a heart disorder, 
HTN, nasal infections, and a disorder manifested by weight 
loss. 

Relevant Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(d) (2009).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease and/or HTN, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition to the general service connection law discussed 
above, service connection may be established for a veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or after service, to 
a degree of 10 percent or more, not later than December 31, 
2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2009).  The Persian Gulf War era runs from August 2, 
1990, to a date not yet determined.  38 U.S.C.A. § 101(33) 
(2009).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5) (2009).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2009).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome which (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d) (2009).  If not, service connection must be 
considered under 38 C.F.R. § 3.317.  In the latter case, 
service connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that he had 
active service, as pertinent to this appeal, from March 6, 
1991, to April 3, 1991, in Southwest Asia and is, therefore, 
a "Persian Gulf veteran" as defined by regulation.  See 38 
C.F.R. § 3.317 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.


Background

The service treatment records (STRs) are negative for report 
of, treatment for, or diagnosis of fatigue, headaches, memory 
loss, weight loss, loss of sex drive, cardiovascular 
disorder, HTN, and muscle pain.  They do reflect that he was 
seen in February 1991 for pharyngitis and early bronchial 
syndrome.  

Post service private and VA records dated from 1997 to the 
present day show occasional complaints of malaise/fatigue.  
When examined by VA in September 2002, chronic fatigue 
syndrome was not found.  Recent VA examination in December 
2007 attributed the Veteran's complaints of fatigue to his 
heart sinus tachycardia.  

The Veteran has also reported headaches in the years after 
service.  Private doctors in 2000 show treatment for 
headaches and facial pain.  Right trigeminal neuralgia was 
ultimately diagnosed.  When examined by VA in September 2002, 
he reported severe, persistent, and unremitting headaches 
since his return from the Persian Gulf.  The examiner noted 
that the Veteran had tension headaches with some migraine 
type features.  Subsequently dated records show continued 
treatment for chronic headaches.  VA examination in December 
2007 and private records from 2008 shows intractable migraine 
headaches.  

Post service private and VA records show complaints of memory 
loss on occasion.  VA examiner in September 2002 noted that 
the Claimant had numerous somatic symptoms.  His symptoms 
included headaches, mood swings of irritability, diminished 
sex drive, poor concentration, and bouts of anxiety.  He also 
reported night sweats.  Depressive disorder was diagnosed.  
This was the diagnosis at the time of additional VA 
examination in September 2008 and at the time of private 
examination in 2007 and 2008.  

A disorder attributed to weight loss is not of record.  While 
the Veteran reported weight loss when examined in September 
2002, his weight was listed as 194 pounds.  A private report 
dated in September 2002 listed his weight as 190 pounds.  
When examined by VA in November 2007, he weighed 203 pounds.  

Post service VA records dated in September 2002 show that the 
Veteran reported a diminished sex drive which began after his 
return from the Persian Gulf.  Testing was within normal 
limits.  The examiner noted that the Veteran would fit into 
the category "which would be disabling illness which [was] 
present but cannot be diagnosed by me until such time that we 
have more patients of this kind and then can come up with 
some numbers."  When examined by VA in November 2007, his 
erectile dysfunction was attributed to his depression with 
psychosis and the medication used to treat his depression.  

Post service records are positive for HTN.  When examined by 
VA in November 2007, the examiner diagnosed episodic high 
blood pressure which occurred during periods of increased 
stress and anxiety.  Post service records are negative for 
diagnosis of a cardiovascular disorder until 2005 when VA 
noted that the Claimant had regional wall motion 
abnormalities and reduced left ventricular function suggested 
of coronary artery disease.  There was right sided chamber 
dilation.  In November 2007, VA diagnosed heart sinus 
tachycardia with onset in 2005 and unrelated to active 
service.  

Post service records are replete with complaints of joint 
muscle pain.  Chronic fibromyalgia was specifically noted 
when examined by VA in January 2008.  VA examiner in 
September 2008 noted that the Veteran's complaints of muscle 
pain were a manifestation of his service-connected 
fibromyalgia (for which he is already service-connected).  

VA examiner stated in September 2008 that currently diagnosed 
fatigue, headaches, memory loss, loss of sex drive, 
cardiovascular disorder, HTN, and muscle pain, were unrelated 
to the Veteran's fibromyalgia.  

As noted earlier, the STRs reflect that the Claimant was seen 
in February 1991 for pharyngitis and early bronchial 
syndrome.  Post service records also reflect treatment for 
various respiratory complaints over the years.  The Veteran 
often stated that this problem began during his time in the 
Persian Gulf.  He was on medication for his complaints, often 
diagnosed as sinusitis.  VA examination in November 2007 
found that the Veteran's nasal infections were episodic 
rhinitis congestion.  

Analysis

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by 
fatigue, headaches, memory loss, loss of sex drive, 
cardiovascular disorder, HTN, and muscle pain, because the 
medical records discussed above show that the Veteran has 
been diagnosed with each of these disorders.

The Board has also considered whether service connection for 
fatigue, headaches, memory loss, loss of sex drive, 
cardiovascular disorder, HTN, and muscle pain, can be granted 
on a direct basis, i.e., as incurred in or aggravated during 
the Veteran's active service.  However, the medical evidence 
of record shows that his initial complaint as to any of these 
conditions was not until several years after service.  In 
addition, he first was given a diagnosis of these conditions 
in the years after service, and no medical personnel has 
attributed any of these conditions to his active service.  
Moreover, it is noted that his muscle pains have been 
attributed to his service-connected fibromyalgia.  

Regarding the veteran's claim for a disorder manifested by 
weight loss, the Board notes that a review of the record does 
not show that the Veteran has ever received a competent 
medical diagnosis of such.  In fact, his weight has increased 
over the years as noted by the examples already reported.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a disorder manifested by weight loss, the claim must be 
denied.

As to the Veteran's claim of service connection for nasal 
infections, the Board has concluded that with all resolution 
of reasonable doubt in the Veteran's favor, service 
connection may be granted for this condition.  He was first 
treated for this condition during service, and post service 
records reflect continued respiratory (sinusitis/rhinitis) 
problems.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran as to each of the claims denied above.  The 
Veteran's contentions as to etiology of these conditions has 
been considered.  It is noted that he is competent as a lay 
person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disabilities.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Because the evidence preponderates against the claims of 
service connection for fatigue, headaches, memory loss, loss 
of sex drive, cardiovascular disorder, HTN, and muscle pain, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert, supra.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic diarrhea prior to August 9, 2005, and in excess 
of 30 percent on and after August 9, 2005.

Relevant Law

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, when, as here, an increased 
rating is sought by an Appellant, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505, 510 (2008).

Irritable bowel syndrome is evaluated utilizing the rating 
criteria found at DC 7319, irritable bowel syndrome (spastic 
colitis, mucous colitis, etc.).  (This is the code utilized 
by the RO to assign a rating and it parallels the symptoms 
experienced by the Veteran.  See 38 C.F.R. § 4.20 (2009).)  
Under DC 7319, a non- compensable (zero percent) rating is 
for application when there is mild disability, with evidence 
of bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is for application with there 
is moderate disability, with evidence of frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating, the highest assignable under DC 7319, is for 
application when there is severe disability, with evidence of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  As can be seen, 
notwithstanding that the VA examiner opined that the 
Veteran's irritable bowel syndrome was moderately disabling, 
and the fact that his symptoms more nearly approximated the 
rating criteria for the 10 percent rating, the AOJ awarded 
the veteran a 30 percent rating.

Background

The Veteran's claim for service connection for chronic 
diarrhea was received in January 2001.  Service connection 
was established upon rating decision in January 2003, and a 
10 percent rating was assigned, effective from the date of 
the Veteran's claim.  In a September 2008 rating 
determination, the 10 percent rating was increased to 30 
percent, effective August 9, 2005, which was the date of exam 
showing an increase in severity.  

The effective date for increased disability compensation 
claims is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred is 
established as the effective date, but only if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim is used to establish the effective 
date.  38 C.F.R. § 3.400(o)(2) (2009).  In light of the 
foregoing, because the Veteran's initial claim was received 
on January 9, 2001, and because a 10 percent rating was 
assigned from that date until increase in severity shown on 
August 9, 2005, when a 30 percent rating was assigned, the 
Board must consider medical evidence from January 9, 2001, in 
determining whether or not a rating higher than 10 percent is 
warranted from that date through August 8, 2005, and in 
excess of 30 percent on and after August 9, 2005.  

VA records dated in 2001 reflect that the Veteran took 
Loperamide on an as needed basis to control his diarrhea.  
The report of an October 2002 VA examination shows that the 
Veteran reported chronic diarrhea since his return from 
service.  The examination report reflects that he reported 
discomfort on a daily basis.  The examiner noted, however, 
the there was no explanation for chronic diarrhea.  

Subsequently dated VA records show continued treatment for 
diarrhea.  When examined by VA on August 9, 2005, the Veteran 
reported episodes of chronic diarrhea with alternating 
constipation and daily abdominal pain.  When examined by VA 
in January 2008, he again reported episodes of diarrhea with 
alternating constipation.  

Analysis

The Board can find no evidence of record warranting an 
increase above the 10 percent assigned prior to August 5, 
2005, for the Veteran's chronic diarrhea, rated pursuant to 
irritable bowel syndrome.  As noted, none of the medical 
evidence shows any complaints comporting with the criteria 
for a 30 percent rating.  A rating higher than the assigned 
10 percent will therefore be denied for the period prior to 
August 9, 2005.

As previously noted, the Veteran's GI disorder disability 
rating was increased to 30 percent effective on August 9, 
2005, and the 30 percent rating is the highest assignable 
under DC 7319.  However, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (2009).  
Here, the Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the Veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
Veteran's service-connected disability.  Id.

It is undisputed that the Veteran's chronic diarrhea may have 
an adverse effect on employment, even though none is averred 
or shown, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  In 
a recent decision, the Court cited with approval an opinion 
by the VA General Council that states that, if the criteria 
found in the rating schedule reasonably describe the 
Claimant's disability level and symptomatology, then the 
Claimant's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  As can be seen, the 
medical evidence shows that even the rating criteria for the 
lower, 10 percent, rating for chronic diarrhea reasonably 
describes the Claimant's current disability level and 
symptomatology.  Accordingly, the Board finds that the 
Veteran's disability picture is contemplated by the rating 
schedule (albeit at a lower level than is currently 
assigned), that the assigned schedular evaluation is 
therefore adequate, and that consequently a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
required.  Id.


ORDER

Entitlement to service connection for fatigue, headaches, 
memory loss, weight loss, loss of sex drive, cardiovascular 
disorder, HTN, and muscle pain, to include as due to an 
undiagnosed illness, is denied.  

Entitlement to service connection for nasal infections is 
granted.  

Entitlement to an initial evaluation in excess of 10 percent 
for chronic diarrhea prior to August 9, 2005, and in excess 
of 30 percent on and after August 9, 2005, is denied.  


REMAND

Review of the record reveals that the Veteran is seeking 
service connection for what is herein classified as a 
depressive disorder (to include night sweats and sleep 
disturbance).  A depression with a psychosis has also been 
noted.  A private physician has indicated the conclusion that 
the psychiatric disorder is due to Persian Gulf War service.  
It is unclear how this opinion was reached as the medical 
basis was not provided and that is not otherwise shown by the 
evidence on file.

VA examiners and other private medical records note the 
present of the psychiatric disorder but do not offer an 
opinion as to the etiology of the disorder.  

In view of the foregoing this issue is remanded for the 
following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  All 
indicated tests should be accomplished 
and all pertinent findings should be 
reported.  The claims folder should be 
made available to the examiner prior to 
the examination.  After conducting the 
examination and reviewing the record the 
examiner should provide an opinion as to 
the following:

(a) What is the most appropriate 
characterization of any acquired 
psychiatric disorder found?

(b) Is it more likely than not (50 
percent chance or better) that the 
acquired psychiatric pathology is the 
result of or was caused by active service 
or is related to or made worse by a 
service connected disability?

(c) Please provide a medical basis for 
the conclusions reached, to include a 
comment on the opinion of the private 
physician on file.

2.  After the above has been completed 
to the extent possible, the claims 
should be readjudicated.  If the 
benefits sought on appeal remain 
denied, the Veteran should be furnished 
a supplemental statement of the case 
and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


